Exhibit 10.1

Stryker Corporation has entered into an Indemnification Agreement, effective as
of October 24, 2007, with each of Dean H. Bergy (Vice President and Chief
Financial Officer), Luciano Cattani (Vice President; Group President,
International), Curtis E. Hall (Vice President and General Counsel), Stephen Si
Johnson (Vice President; Group President, MedSurg), James E. Kemler (Vice
President; Group President, Biotech, Spine, Osteosynthesis and Development), and
Michael W. Rude (Vice President, Human Resources).  All such indemnification
agreements are substantially identical in all material respects to the agreement
attached hereto.

 

--------------------------------------------------------------------------------


INDEMNIFICATION AGREEMENT

INDEMNIFICATION AGREEMENT (this "Agreement"), effective as of October 24, 2007,
between Stryker Corporation, a Michigan corporation (the "Company"), and
[Indemnitee] (the "Indemnitee").

WHEREAS, it is essential to the Company to retain and attract as its principal
officers the most capable persons available;

WHEREAS, Indemnitee is [Title] of the Company;

WHEREAS, both the Company and Indemnitee recognize the increased risk of
litigation and other claims being asserted against officers of public companies
in today's environment;

WHEREAS, the By-laws of the Company require the Company to indemnify and advance
expenses to certain officers as designated by the Board of Directors to the full
extent permitted by law and the officer position in which the Indemnitee
currently serves is one of the officer positions that has been designated by the
Board of Directors for such indemnification as long as the Indemnitee continues
to serve in such positon;

WHEREAS, in recognition of Indemnitee's need for substantial protection against
personal liability in order to enhance Indemnitee's continued service to the
Company in an effective manner  and the increasing difficulty in obtaining
satisfactory director and officer liability insurance coverage, and in part to
provide Indemnitee with specific contractual assurance that the protection
provided by such By-laws will be available to Indemnitee (regardless of, among
other things, any amendment to or revocation of such By-laws or any change in
the composition of the Company's Board of Directors or acquisition transaction
relating to the Company), the Company wishes to provide in this Agreement for
the indemnification of and the advancing of expenses to Indemnitee in connection
with the Indemnitee's continued service as [Title] of the Company to the fullest
extent (whether partial or complete) permitted by law and as set forth in this
Agreement, and, to the extent insurance is maintained, for the continued
coverage of Indemnitee under the Company's directors' and officers' liability
insurance policies;

NOW, THEREFORE, in consideration of the premises and of Indemnitee continuing to
serve the Company directly or, at its request, another enterprise, and intending
to be legally bound hereby, the parties hereto agree as follows:


1.         Certain Definitions:


(a)        Change in Control: shall be deemed to have occurred if (i) any
"person" (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended), other than a trustee or other fiduciary
holding securities under an employee benefit plan of the Company or a
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company,
is or becomes the "beneficial owner" (as defined in Rule 13d-3 under said Act),
directly or indirectly, of securities of the Company representing 30% or more of
the total voting power represented by the Company's then outstanding Voting
Securities, or (ii) during any period of two consecutive years, individuals who
at the beginning of such period constitute the Board of Directors of the Company
and any new director whose election by the Board of Directors or nomination for
election by the Company's stockholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority thereof,
or (iii) the stockholders of the Company approve a merger or consolidation of
the Company with any other corporation, other than a merger or consolidation
which would result in the Voting Securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into Voting Securities of the surviving
entity) at least 80% of the total voting power represented by the Voting
Securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation, or the stockholders of the Company approve a plan
of complete liquidation of the Company or an agreement for the sale or
disposition by the Company of (in one transaction or a series of transactions)
all or substantially all the Company's assets.

(b)        Claim:  any threatened, pending or completed action, suit or
proceeding, or any inquiry or investigation, whether instituted by the Company
or any other party, that Indemnitee in good faith believes might lead to the
institution of any such action, suit or proceeding, whether civil, criminal,
administrative, investigative or other and whether formal or informal.

(c)        Expenses:  include attorneys' fees and all other costs, expenses and
obligations paid or incurred in connection with investigating, defending, being
a witness in or participating in (including on appeal), or preparing to defend,
be a witness in or participate in, any Claim relating to any Indemnifiable
Event.

(d)        Indemnifiable Event:  any event or occurrence related to the fact
that Indemnitee is or was [Title] of the Company or, during the period that the
Indemnitee continues to serve as [Title], is or was serving at the request of
the Company as a director, officer, partner, trustee, employee, or agent of
another foreign or domestic corporation, partnership, joint venture, trust or
other enterprise, whether for profit or not, or by reason of anything done or
not done by Indemnitee in any such capacity.

(e)        Independent Legal Counsel:  an attorney or firm of attorneys,
selected in accordance with the provisions of Section 3, who shall not have
otherwise performed services for the Company or Indemnitee within the last five
years (other than with respect to matters concerning the rights of Indemnitee
under this Agreement, or of other indemnitees under similar indemnity
agreements).

(f)         Voting Securities:   any securities of the Company which vote
generally in the election of directors.

 

2.         Basic Indemnification Arrangement.  In the event Indemnitee was, is
or becomes a party to or witness or other participant in, or is threatened to be
made a party to or witness or other participant in, a Claim by reason of (or
arising in part out of) an Indemnifiable Event, the Company shall indemnify
Indemnitee to the fullest extent permitted by law, as soon as practicable but in
any event no later than thirty days after written demand is presented to the
Company, against any and all Expenses, judgments, fines, penalties and amounts
paid in settlement (including all interest, assessments and other charges paid
or payable in connection with or in respect of such Expenses, judgments, fines,
penalties or amounts paid in settlement) of such Claim.  If so requested by
Indemnitee, the Company shall advance (within five business days of such
request) any and all Expenses to Indemnitee (an "Expense Advance").  Indemnitee
undertakes and agrees to repay such Expense Advances if and only to the extent
that it shall ultimately be determined by final judgment of a court of competent
jurisdiction (as to which all rights of appeal have been exhausted or lapsed)
that Indemnitee is not entitled to be indemnified by the Company under
applicable law for the applicable Indemnifiable Event.  This undertaking to
repay such Expense Advances shall be unsecured and interest-free and without
regard to Indemnitee's ability to repay the expenses.  Notwithstanding anything
in this Agreement to the contrary, except as otherwise provided in Section 4
hereof, Indemnitee shall not be entitled to indemnification or advancement of
expenses pursuant to this Agreement in connection with any Claim initiated by
Indemnitee unless the Board of Directors has authorized or consented to the
initiation of such Claim.

3.         Change in Control.  The Company agrees that if there is a Change in
Control of the Company (other than a Change in Control which has been approved
by a majority of the Company's Board of Directors who were directors immediately
prior to such Change in Control) then with respect to all matters thereafter
arising concerning the rights of Indemnitee to indemnity payments and Expense
Advances under this Agreement or any other agreement or Company By-law now or
hereafter in effect relating to Claims for Indemnifiable Events, the Company
shall seek legal advice only from Independent Legal Counsel selected by
Indemnitee and approved by the Company (which approval shall not be unreasonably
withheld).  The Company agrees to pay the reasonable fees of the Independent
Legal Counsel referred to above and to indemnify fully such counsel against any
and all expenses (including attorneys' fees), claims, liabilities and damages
arising out of or relating to this Agreement or its engagement pursuant hereto.

4.         Indemnification for Additional Expenses.  The Company shall indemnify
Indemnitee against any and all expenses (including attorneys' fees) and, if
requested by Indemnitee, shall (within five business days of such request)
advance such expenses to Indemnitee, which are incurred by Indemnitee in
connection with any action brought by Indemnitee for (i) indemnification or
advance payment of Expenses by the Company under this Agreement or any other
agreement or Company By-law now or hereafter in effect relating to Claims for
Indemnifiable Events and/or (ii) recovery under any directors' and officers'
liability insurance policies maintained by the Company, regardless of whether
Indemnitee ultimately is determined to be entitled to such indemnification,
advance expense payment or insurance recovery, as the case may be.

5.         Partial Indemnity, Etc.  If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of the Expenses, judgments, fines, penalties and amounts paid in
settlement of a Claim but not, however, for all of the total amount thereof, the
Company shall nevertheless indemnify Indemnitee for the portion thereof to which
Indemnitee is entitled.  Moreover, notwithstanding any other provision of this
Agreement, to the extent that Indemnitee has been successful on the merits or
otherwise in defense of any or all Claims relating in whole or in part to an
Indemnifiable Event or in defense of any issue or matter therein, including
dismissal without prejudice, Indemnitee shall be indemnified against all
Expenses incurred in connection therewith.

6.         Burden of Proof.  In connection with any determination by the Company
(including, without limitation, the Board of Directors, any committee of the
Board of Directors, legal counsel or the stockholders) or otherwise as to
whether Indemnitee is entitled to be indemnified hereunder the burden of proof
shall be on the Company to establish that Indemnitee is not so entitled.

7.         No Presumptions.  For purposes of this Agreement, the termination of
any claim, action, suit or proceeding, by judgment, order, settlement (whether
with or without court approval) or conviction, or upon a plea of nolo
contendere, or its equivalent, shall not create a presumption that Indemnitee
did not meet any particular standard of conduct or have any particular belief or
that a court has determined that indemnification is not permitted by applicable
law.  In addition, neither the failure of the Company (including, without
limitation, the Board of Directors, any committee of the Board of Directors,
legal counsel or the stockholders) to have made a determination as to whether
Indemnitee has met any particular standard of conduct or had any particular
belief, nor an actual determination by the Company (including, without
limitation, the Board of Directors, any committee of the Board of Directors,
legal counsel or the stockholders) that Indemnitee has not met such standard of
conduct or did not have such belief, prior to the commencement of legal
proceedings by Indemnitee to secure a judicial determination that Indemnitee
should be indemnified under applicable law shall be a defense to Indemnitee's
claim or create a presumption that Indemnitee has not met any particular
standard of conduct or did not have any particular belief.

8.         Nonexclusivity, Etc.  The rights of the Indemnitee hereunder shall be
in addition to any other rights Indemnitee may have under the Company's By-laws
or the Michigan Business Corporation Act or otherwise.  To the extent that a
change in the Michigan Business Corporation Act (whether by statute or judicial
decision) permits greater indemnification by agreement than would be afforded
currently under the Company's By-laws and this Agreement, it is the intent of
the parties hereto that Indemnitee shall enjoy by this Agreement the greater
benefits so afforded by such change.

9.         Liability Insurance.  To the extent the Company maintains an
insurance policy or policies providing directors' and officers' liability
insurance, Indemnitee shall be covered by such policy or policies, in accordance
with its or their terms, to the maximum extent of the coverage available for any
Company director or officer.

10.       Period of Limitations.  No legal action shall be brought and no cause
of action shall be asserted by or in the right of the Company against
Indemnitee, Indemnitee's spouse, heirs, executors or personal or legal
representatives after the expiration of two years from the date of accrual of
such cause of action, and any claim or cause of action of the Company shall be
extinguished and deemed released unless asserted by the timely filing of a legal
action within such two-year period; provided, however, that if any shorter
period of limitations is otherwise applicable to any such cause of action such
shorter period shall govern.

11.       Amendments, Etc.  No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto.  No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar) nor shall such waiver constitute a continuing waiver.

12.       Subrogation.  In the event of payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee, who shall execute all papers required and shall do
everything that may be necessary to secure such rights, including the execution
of such documents necessary to enable the Company effectively to bring suit to
enforce such rights.

13.       No Duplication of Payments.  The Company shall not be liable under
this Agreement to make any payment in connection with any Claim made against
Indemnitee to the extent Indemnitee has otherwise actually received payment
(under any insurance policy, By-law or otherwise) of the amounts otherwise
indemnifiable hereunder.

14.       Defense of Claims.  The Company shall be entitled to participate in
the defense of any Claim relating to an Indemnifiable Event or to assume the
defense thereof, with counsel reasonably satisfactory to the Indemnitee;
provided that if Indemnitee believes, after consultation with counsel selected
by Indemnitee, that (i) the use of counsel chosen by the Company to represent
Indemnitee would present such counsel with an actual or potential conflict of
interest, (ii) the named parties in any such Claim (including any impleaded
parties) include both the Company and Indemnitee and Indemnitee concludes that
there may be one or more legal defenses available to him or her that are
different from or in addition to those available to the Company, or (iii) any
such representation by such counsel would be precluded under the applicable
standards of professional conduct then prevailing, then Indemnitee shall be
entitled to retain separate counsel (but not more than one law firm plus, if
applicable, local counsel in respect of any particular Claim) at the Company's
expense.  The Company shall not be liable to Indemnitee under this Agreement for
any amounts paid in settlement of any Claim relating to an Indemnifiable Event
effected without the Company's prior written consent.  The Company shall not,
without the prior written consent of the Indemnitee, effect any settlement of
any Claim relating to an Indemnifiable Event which the Indemnitee is or could
have been a party unless such settlement solely involves the payment of money
and includes a complete and unconditional release of Indemnitee from all
liability on all claims that are the subject matter of such Claim.  Neither the
Company nor Indemnitee shall unreasonably withhold its or his or her consent to
any proposed settlement; provided that Indemnitee may withhold consent to any
settlement that does not provide a complete and unconditional release of
Indemnitee.

15.       Binding Effect, Termination, Etc.  This Agreement shall be binding
upon and inure to the benefit of and be enforceable by the parties hereto and
their respective successors, assigns, including any direct or indirect successor
by purchase, merger, consolidation or otherwise to all or substantially all of
the business and/or assets of the Company, spouses, heirs, executors and
personal and legal representatives.  This Agreement shall continue in effect
after Indemnitee ceases to serve as [Title] of the Company only with respect to
Claims by reason of (or arising in part out of) an Indemnifiable Event.  Except
as provided in the preceding sentence, this Agreement shall automatically
terminate upon Indemnitee ceasing to serve as [Title] of the Company.

16.       Severability.  The provisions of this Agreement shall be severable in
the event that any of the provisions hereof (including any provision within a
single section, paragraph or sentence) are held by a court of competent
jurisdiction to be invalid, void or otherwise unenforceable in any respect, and
the validity and enforceability of any such provision in every other respect and
of the remaining provisions hereof shall not be in any way impaired and shall
remain enforceable to the fullest extent permitted by law.

17.       Governing Law.  This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Michigan applicable to
contracts made and to be performed in such state without giving effect to the
principles of conflicts of laws.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement this day of
December 5, 2007.


STRYKER CORPORATION

 

By:__________________________

      Name: Thomas R. Winkel

Title: Vice President and Secretary

 

__________________________               
[Indemnitee]